j t/IM

IN THE UNITED STATES DISTRICT COURT
FOR Tl-IE DISTR{CT OF PUERTO RICO

UNITED STATES OF AMERICA,
Plaintit`f,

CRIMINAL No. 15-272(PAD)
15-696-16(PAD)

VICTOR J. VEGUILLA-MARTINEZ,
Defendant.

 

 

PLEA AGREEMENT ?L US nimmer
(Pursuant to Fed. R. Crim. P. 11(¢)(1)(13) ed SA~ Ju,.~"~`£qua:mq

TO THE HONORABLE COURT:

COMES NOW, the United States of America, by and through its attorneys for the District of
Puerto Rico: Rosa Emilia Rodriguez-Vélez, United States Attorney; Jose Capo-lriarte, Assistant United
States Attorney and Criminal Division’s Chief; Alberto R. Lopez-Rocafort, Assistant United States
Attorney and Deputy Chief, Gang Unit; and César S. Rivera Giraud, Assistant United States Attorney,
along With Defendant, VICTOR J. VEGUILLA-MARTINEZ, and his counsel, Peter Diaz~Santiago,
and, pursuant to Federal Rule of Criminal Procedure ll(c)(l)(B), state to this Honorable Court that
they have reached a Plea Agreement, the terms and conditions of which are as follows:

1. COUNTS T() WHICH DEFENDANT PLEADS GUILTY

Defendant agrees to plead guilty to COUNT ONE of the Indictment 15-272(PAD), and COUNT
ONE of the Indictment 15-696(PAD).

COUNT ONE of the Indictment 15-272(PAD) charges: On or about April 9, 2015, in the
District of Puerto Rico and within the jurisdiction of this Court, VICTOR VEGUILLA MARTINEZ,
the defendant herein, who was then under indictment for a crime punishable by imprisonment for a

term exceeding one (l) year, did willfully receive and possess a firearm that is: a silver colored, Smith

 

United States v. Victor J. Veguilla-Martinez, 15-2 72(PAD) and ]5-696-16(PAD)
Plea Agreement

&_Wesson, 9mm caliber pistol, bearing serial number VYW9777 and eleven (1 1) rounds of 9mm caliber
ammunition, said firearm and ammunition having been shipped and transported in interstate or foreign
commerce. All in violation of Title 18, United States Code, Sections 922(n) and 924(a)(l)(D).
COUNT ONE of the Indictment 15-696(PAD) charges: Beginning on a date unknown, but
not later than in or about 2008, and continuing up to and until the return of this indictment, in the
Municipality of Cayey, in the District of Puerto Rico, elsewhere, and within the jurisdiction of this
Court, Defendant and others, did knowingly and intentionally combine, conspire and agree with each
other and with diverse other persons known and unknown to the Grand Jury, to commit an offense
against the United States, that is: to possess with the intent to distribute l kilogram or more of a mixture
or substance containing a detectable amount of heroin, a Schedule I Narcotic Drug Controlled
Substance; 280 grams or more of a mixture or substance containing a detectable amount of cocaine
base ("crack"), a Schedule II Narcotic Drug Controlled Substance; 5 kilograms or more of a mixture or
substance containing a detectable amount of cocaine, a Schedule II Narcotic Drug Controlled
Substance; and a measurable amount of a mixture or substance containing a detectable amount of
marijuana, a Schedule I Controlled Substance; a mixture or substance containing detectable amounts
of Oxycodone (commonly known as Percocet), a Schedule II Controlled Substance; and a mixture or
substance containing detectable amounts of Alprazolam (commonly known as Xanax), a Schedule IV
Controlled Substance, all within 1,000 feet of the real property comprising a housing facility owned by
a public housing authority, that is, Luis Munoz Morales and Brisas de Cayey Public Housing Projects
and other areas within and near the Municipality of Cayey, Puerto Rico including but not limited to San

Tomas and Canteras Wards. All in violation of Title 21, United States Code Sections 846, 841(a)(l)

 

and 860.

United States v. Victor J. Veguilla-Martinez, 15-2 72(PAD) and 15-696-] 6(PAD)
Plea Agreement

2. PENALTIES

The penalty for the offense charged in COUNT ONE of the Indictment 15-272(PAD), is a
term of imprisonment of not more than 5 years, pursuant to Title 18, United States Code, Section
924(a)(1)(D); a fine not to exceed $250,000 pursuant to Title 18, United States Code,
Section§3 571 (b)(3); and a supervised release term of not more than 3 years, pursuant to Title 18, M
States Code, Section 3583(b)(2).

The penalty for the offense charged in COUNT ONE of the Indictment 15-696(PAD), is a
term of imprisonment of not less than 10 years, and not more than life; a fine not to exceed $20,000,000;
and a supervised release term of not less than 10 years; all pursuant to Title 21, United States Code,
Sections 841(a)(1)(b)(1)(A), 846, and 860.

3. SENTENCING GUIDELINES APPLICABILITY

Defendant acknowledges that the Court may impose a sentence in accordance with the
applicable provision(s) ofthe Sentencing Guidelines, Title 18 United States Code, Section 3551, et seq.
(hereinafter Guidelines), which are now advisory. Further, the defendant acknowledges to be aware
that parole has been abolished and the imposition of sentence may not be suspended

4. SPECIAL MONETARY ASSESSMENT

Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00), per
count of conviction, to be deposited in the Crime Victim Fund, pursuant to 18 U.S.C. § 3013(a)(2)(A).

5. FINES AND RESTITUTION

Defendant is aware that the Court may, pursuant to U.S.S.G. § 5E1.2, order him to pay a fine

sufficient to reimburse the government for the costs of any imprisonment, probation, or supervised

@> U:s'y

United States v. Victor J. Veguilla-Martinez, 15-2 72(PAD) and ]5-696-] 6(PAD)
Plea Agreemth

release ordered. The Court may also impose restitution. The United States Will make no
recommendations as to the imposition of fines and restitution

6. RULE 11(c)(1)(B) WARNINGS

Defendant is aware that his sentence is within the sound discretion of the sentencing judge and
the advisory Sentencing Guidelines (including the Guidelines Policy Statements, Application, and
Background Notes). Defendant understands and acknowledges that the Court is not a party to this Plea
Agreement and thus, is not bound by this agreement or the sentencing calculations and/or
recommendations contained herein. Defendant specifically acknowledges and admits that the Court
has jurisdiction and authority to impose any sentence within the statutory maximum set for the offense
to which the defendant pleads guilty. Defendant is aware that the court may accept or reject the Plea
Agreement, or may defer its decision whether to accept or reject the Plea Agreement until it has
considered the pre-sentence report. Should the Court impose a sentence up to the maximum established
by statute, the defendant cannot, for that reason alone, Withdraw the guilty plea, and will remain bound
to fulfill all of the obligations under this Plea Agreement.

7. SENTENCING GUIDELINES CALCULATIONS

Although the Guidelines are now advisory, United States v. Booker, 125 S.Ct. 738, 744, 160
L.Ed.2d 621 (2005), makes clear the sentencing court is required to consider the Guidelines “sentencing
range established for... the applicable category of offense committed by the applicable category of

defendant” in imposing sentence Booker, 125 S.Ct. at 744. Therefore, the United States and the

 

defendant submit the following advisory Sentencing Guidelines calculations as to COUNT ONE of

the Indictment 15-272(PAD), and COUNT ONE of the Indictment 15-696(PAD):

United States v. Victc)r.]. Vegnr`lln-Mm'tinez, ]5-272(PAD) and 15-696-16(PA D)
Plea Agreemem

 

Sentencing Guidelines Calcu|ations Tab|e
COUNT ONE 15-272(PAD)
Possession of a Firearm by a Person Under lndictment
18 U.S.C. §922(n) _

Base Offense Leve|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31 ios-135 121-151 135-iss 151-iss ies-210 188-235 .Offense Level

 

 

U.S.S.G. § 2K2.l(al(6l(Al 14
Acceptance Acceptance of responsibility §3E1.1(a) -2
Toi. l cl-lcl- | ci-lc n | cnc rul csc iv l chv l cac vi rural
Sentencing Ranges 12
12 10-15 gas 15-21 21-27 27-33 30-37 Off€"$€ '-€"€'l
Sentencing Guidelines Calculations Table
COUNT ONE
At least 5 kilograms but less than 15 kilograms of cocaine (30) 30
Base Offense Leve| USSG:QDI-l(€)($)
Speciflc Offense Protected Location. (+2) USSG:2D1.2(a)(1} +2
Characteristics lf a firearm was possessed USSG:2D1.2(b)(2) * 2
Roie in the
Offense
Acceptance Acceptance of responsibility (Offense level is 16 or more) (-3) -3
TOl. CHC| CHC ll Cl'lC lll CHC lV CHC V CHC Vl
Sentencing Ranges l l l l l | T°tal 31

 

8. SENTENCE RECOMMENDATION

As to COUNT ONE of the indictment 15-272(PAD), after due consideration of the relevant

within the range of 10 to 16 months

§ VF</

that the sentences in the federal cases be concurrently imposed with these state cases.

9. NO STIPULATION AS 'I`() DEFENDANT’S CRIMINAL HISTORY

CATEGORY

factors enumerated in 18 U.S.C. §3553(a), the parties will recommend a sentence of imprisonment

As to COUNT ONE of the indictment 15-696(PAD), after due consideration of the relevant
factors enumerated in 18 U.S.C. §3553(a), the parties will recommend a sentence of imprisonment
within the range of 120 to 135 months. The state cases GLA200l4G0234-0237,GSC2014G0223-

0225, are relevant conduct to the offense charged in 15-696(PAD), and the parties will recommend

The parties do not stipulate any assessment as to the defendant's Criminal History Category.

5

 

Q) VI>'(/

United States v. Victor J. Veguilla-Martinez, 15-2 72(PAD) and 15-696-] 6(PAD)
Plea Agreement

10. WAIVER OF APPEAL

Defendant knowingly and voluntarily agrees that, if the sentence imposed by the Court is 135
months of imprisonment or less, the defendant waives the right to appeal any aspect of this case’s
judgment and sentence, including but not limited to the term of imprisonment or probation, restitution,
tines, forfeiture, and the term and conditions of supervised release.

11. NO FURTHER ADJUSTMENTS OR DEPARTURES

The United States and Defendant agree that no further adjustments or departures to Defendant’s
total adjusted base offense level and no variance sentence under 18 U.S.C. § 3553 shall be sought by
Defendant. The parties agree that any request by Defendant for an adjustment or departure will be
considered a material breach of this Plea Agreement, and the United States will be free to ask for any
sentence, either guideline or statutory.

12. DISMISSAL OF REMAINING COUNTS

At sentencing, the United States will request the dismissal of the remaining counts against
Defendant in criminal case 15-272(PAD), and 15-696(PAD).

13. SATISFACTION WITH COUNSEL

Defendant represents to the Court that he is satisfied with counsel, Peter Diaz-Santiago, and
asserts that counsel has rendered effective legal assistance

14. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

Defendant understands that by entering into this agreement, defendant surrenders certain rights
as provided in this agreement Defendant understands that the rights of criminal defendants include the

following:

?’ ’/Si/

United States v. Vicror J. VeguilIa-Martinez, 15-272(PAD) and 15-696-16(PAD)
Plea Agreement

a. If the defendant had persisted in a plea of not guilty to the charges, defendant would
have had the right to a speedy jury trial with the assistance of counsel. The trial may be conducted by
a judge sitting without a jury if the defendant, the United States and the judge agree.

b. If a jury trial is conducted, the jury would be composed of twelve lay persons selected
at random. The defendant and the defendant's attorney would assist in selecting the jurors by removing
prospective jurors for cause where actual bias or other disqualification is shown, or by removing
prospective jurors without cause by exercising peremptory challenges The jury would have to agree,
unanimously, before it could return a Verdict of either guilty or not guilty. The jury would be instructed
that the defendant is presumed innocent, that it could not convict the defendant unless, after hearing all
the evidence, it was persuaded of the defendant's guilt beyond a reasonable doubt, and that it was to
consider each charge separately.

c. If a trial is held by the judge without a jury, the judge would find the facts and, after
hearing all the evidence and considering each count separately, determine whether or not the evidence
established the defendant's guilt beyond a reasonable doubt,

d. At a trial, the United States would be required to present its witnesses and other evidence
against the defendant The defendant Would be able to confront those witnesses and defendant's
attorney would be able to cross-examine them. In turn, the defendant could present witnesses and other
evidence on defendant's own behalf. If the witnesses for the defendant would not appear voluntarily,
defendant could require their attendance through the subpoena power of the Court.

e. At a trial, the defendant could rely on the privilege against self-incrimination to decline
to testify, and no inference of guilty could be drawn from the defendant's refusal to testify. If the

defendant desired to do so, the defendant could testify on the defendant's own behalf.

United States v. Vicior J. VeguiIIa-Martinez, !5-2 72(PAD) and 15-696-16(PAD)
Plea Agreement

15. STIPULATION OF FACTS

The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into this
Plea Agreement. Defendant adopts the Stipulation of F acts and agrees that the facts therein are accurate
in every respect and, had the matter proceeded to trial, that the United States would have proven those
facts beyond a reasonable doubt.

16. LIMITATIONS OF PLEA AGREEMENT

This Plea Agreement binds only the United States Attorney’s Office for the District of Puerto
Rico and Defendant. It does not bind any other federal district, state, or local authorities

17. FIREARMS FORFEITURE

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), Defendant agrees to forfeit all of his
rights, titles and interest in the following property (hereafter, collectively, the “Property”), that is, any
firearms and ammunition involved or used in the commission of the offense, including, but not limited
to: a silver colored, Smith &Wesson, 9mm caliber pistol, bearing serial number VYW9777 and eleven
rounds of 9mm caliber ammunition Defendant acknowledges that he possessed the Property in
violation of Title 18, United States Code, Sections 924(c)(l)(A)(i), as set forth in Count One of the
Indictment 15-272(PAD), and that the Property is therefore subject to forfeiture to the United States
pursuant to 18 U.S.C. §924(d) and 28 U.S.C. §2461(0).

18. ENTIRETY OF PLEA AGREEMENT

This written agreement constitutes the complete Plea Agreement between the United States,
Defendant, and Defendant’s counsel. The United States has made no promises or representations except
as set forth in writing in this Plea Agreement and denies the existence of any other term and conditions

not stated herein.

§ l/;TM

United States v. Victor J. Veguilla-Martinez, 15-2 72(PAD) and ]5-696-16(PA D)
Plea Agreement

19. AMENDMENTS TO PLEA AGREEMENT

No other promises, terms or conditions will be entered unless in writing and signed by all
parties.

20. BREACH AND WAIVER

Defendant understands and agrees that if he breaches the plea agreement, he may be prosecuted
and sentenced for all of the offenses that he may have committed. Defendant agrees that if he breaches
this plea agreement, the Govemment reserves the right to take whatever steps are necessary to nullify
the plea agreement, including the filing of a motion to withdraw from the plea agreement and/or to set
aside the conviction and sentence. Defendant also agrees that if he is in breach of this plea agreement,
he is deemed to have waived any objection to the reinstatement of any charges under the indictment,
information, or complaint which may have previously been dismissed or which may have not been

previously prosecuted

SPACE INTENTIONALLY LEFT IN BLANK

UnitedSlares v. Vicror.]. Vegnr`."la-Marrinez, ]5-272(PAD) and 15-696-16(}’/119)
Plea Agreement

Defendant acknowledges that no threats have been made against him and that he is pleading

guilty freely and voluntarily because he is guilty.

RosA EMILIA RoDRiGUEZ-vELEZ
United States Attorney

Ei?‘\m:~

Peter Diaz-Sa iago
Counsel for De ndant

Dated: QQ;{: 2,5, 13

 

 

 

   

/_/_7_./ .c.. ,./,z:-/,z,A-/ r\

Alberto R. Lopez-Rocafort Victor .].

Assistant U.S. Attorney Defendan ___
Deputy Chief, Gang Unit Datcd: CO(’:Q . 28 l 18

Dated: / /Q

%

César S. Rivera Giraud

AssistantU..S tto ey
Dated: //?'j ;@/` g

 

l0

United States v. Vr'ctor .]. Vegzn`Ha-Martinez, 15-.? 72(PA D) and 1'5-696-] 6(PA D)
Plea Agreein enf

UNDERSTANDING OF RIGHTS
1 have consulted with my counsel and fully understand all of my rights with respect to the
Indictment pending against me. Further, I have consulted with my attorney and fully understand my
rights with respect to the provisions of the Sentencing Guidelines, Policv Statements. Application, and
Background Notes which may apply in my case. My counsel has translated the plea agreement and
explained it to me in the Spanish language and I have no doubts as to the contents of the agreement I
have read this Plea Agreement and carefully reviewed every part of it with my attorney. l fully

understand this agreement and voluntarily agree to it.

Date: i& §§ gi 18

l am the attorney for Defendant. l have fully explained Defendant’s rights to Defendant with

 
 
   

Victor .I.
Defend

respect to the pending Indictmentl Further, 1 have reviewed the provisions of the Sentencing
Guidelines, Policy Statements, Application, and Background Notes. and I have fully explained to
Defendant the provisions of those guidelines which may apply in this case. I have translated the plea
agreement and explained it in the Spanish language to the defendant who has expressed having no
doubts as to the contents of the agreement I have carefully reviewed every part of this Plea Agreement

with Defendant. To my knowledge, Defendant is entering into this Plea Agreement voluntarily,

  

l efendant’ s

 

intelligently, and with full knowledge of all consequences '. ' lea of guilty.

Date: §§ é- `Z(i lol(é
Peter Diaz-San

l go
Counsel for Def dant

     
      

 

ll

VU`V

United States v. Victor J. Veguilla-Martinez, 15-2 72(PAD) and 15-696-16(PAD)
Plea Agreement

STIPULATION OF FACTS

In conjunction with the submission of the accompanying Plea Agreement in this case, the
United States submits the following summary setting forth the version of the facts leading to
defendant's acceptance of criminal responsibility for violating Title 18, United States Code, Section
922(n), as charged in Count One of the indictment 15-272(PAD); and violating Title 21, United States
M, Sections 841(a)(1), 846, and 860, as charged in COUNT ONE of the Indictment 15-696(PAD).

Criminal case 15-272(PAD):

On April 9, 2015, at approximately 1:30 pm, Puerto Rico Police Department (PRPD) Agents
assigned to the Guayama Drug Unit, with the assistance of Homeland Security Ponce personnel,
executed a state search warrant in Brisas De Cayey Housing Projects, Building P #162, in Cayey,
Puerto Rico. Upon arriving at the Housing Project, PRPD Agents observed Victor Veguilla-Martinez,
who is named in the search warrant as a resident of apartment #162, in the passenger seat of a red
Mazda bearing PR registration AUZ-630. The red Mazda was being driven by another individual who
was in the process of driving towards the exit of the Housing Project. PRPD Agents stopped the vehicle,
VEGUILLA-Martinez and the other individual.

Inside the vehicle PRPD Agents located a silver colored Smith &Wesson 9mm pistol bearing
serial number VYW9777, in the rear left passenger seat The pistol was in several pieces inside of a
plastic bag. Also inside the plastic bag Was a magazine loaded with eleven 11 rounds of 9mm
ammunition. Further investigation revealed that at the time of his arrest, Veguilla- Martinez was under
an indictment for state level firearms charges punishable by imprisonment for a term exceeding one
year. The investigation further revealed that no firearms, including this type, are manufactured in the

commonwealth of Puerto Rico and therefore, the investigation concluded the firearm in this case was

12

 

United States v. Victor J. Veguilla-Martinez. ]5-2 72(PAD) and 15-696-16(PAD)
Plea Agreement

transported in interstate or foreign commerce.

Defendant admits that he possessed the firearm seized while he was a person under indictment
for crimes punishable by imprisonment for a term exceeding one year.

Criminal case 15-696(PAD):

Beginning on a date unknown, but not later than in or about 2008, and continuing up to and
until the return of this indictment, in the Municipality of Cayey, in the District of Puerto Rico,
elsewhere, and within the jurisdiction of this Court, Defendant and others, did knowingly and
intentionally conspire to possess with the intent to distribute l kilogram or more of a mixture- or
substance containing a detectable amount of heroin; 280 grams or more of a mixture or substance
containing a detectable amount of cocaine base ("crack"); 5 kilograms or more of a mixture or
substance containing a detectable amount of cocaine; a measurable amount of a mixture or substance
containing a detectable amount of marijuana; a mixture or substance containing detectable amounts of
Oxycodone (commonly known as Percocet); and a mixture or substance containing detectable amounts
of Alprazolam (commonly known as Xanax); all within 1,000 feet of the real property comprising a
housing facility owned by a public housing authority, that is, Luis Munoz Morales and Brisas de Cayey
Public Housing Projects and other areas within and near the Municipality of Cayey, Puerto Rico
including but not limited to San Tomas and Canteras Wards. All in violation of Title 21, United States
U§ections 846, 841(a)(l) and 860.

Defendant admits that he was a runner for the drug trafficking organization at Brisas de Cayey
Public Housing Project. He was responsible for providing sufficient narcotics to the sellers for further
distribution at the drug point. He was also responsible for distributing wholesale amounts of controlled
substances to other co-conspirators and then collect the proceeds on behalf of the leaders and drug

owners. Defendant was responsible for collecting the proceeds of the drug sales and for paying the
13

United States v. Victor J. Vegrril!a~Mar'rinez, ]5-272(PAD) and 15-696-]6(PAD)
Plea Agreem eat

street sellers.

Defendant possessed and carried firearms in furtherance of the drug trafficking operations, and
to protect other members of the organization, the narcotics, and the proceeds derived from the sales of
the narcoticsl

Although multi-kilogram amounts of the controlled substances mentioned in the indictment
were sold during the conspiracy, for purposes of this plea agreement Defendant admits that he
conspired to possess with intent to distribute at least 5 kilograms but less than 15 kilograms of cocaine,
to yield a base offense level of 30.

Defendant admits that he joined the conspiracy willfully and knowingly and that it was his
intent at all times that the objectives of the conspiracy succeed. At no time prior to his arrest did the
manifest his intent to withdraw from the conspiracy.

Defendant agrees that the facts contained in this statement are true, including any handwriting
edits that may be added to the statement He adopts this statement of facts as his testimony in support
of his guilty plea, and requests the Court to consider it as the basis for its finding of guilt as to COUNT
ONE of the Indictment 15-272(PAD), and COUNT ONE of the Indictment 15-696(PAD), to which he
has plead.

At trial, the United States would have proven beyond a reasonable doubt that Defendant is
guilty as charged in COUNT ONE of the Indictment 15-272(PAD), and COUNT ONE of the
Indictment l5-696(PAD) by presenting physical and documentary evidence, including but not limited
to: the controlled substances and firearms seized, photographs, videos, and the testimony of forensic
chemists as expert witnesses, cooperators, as well as the testimony of Homeland Security lnvestigations

and Police of Puerto Rico agents among others.

14

Unitedea!es v. Victor.]. Veguilla-Mar!:'nez, 15-272(PAD) and !5-696-16(PAD)
Plea Agreement

Full Discovery was timely provided to the Defendant.

/<,aa:> ah t

César S. Rivera-Giraud Peter Diaz-Santi go \

Assistant Unit St es Attorney Counsel Def dant
Dated: /M)'j_' Mi/ Dated: f,_'r: ZSr 28

 

15

